Citation Nr: 1124334	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-28 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether reported medical expenses for 2004 and 2005 meet the criteria for continuing unreimbursed medical expenses for nonservice-connected pension benefits for the period from May 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which terminated the Veteran's nonservice-connected pension benefits, effective May 1, 2005.  A notice of disagreement was filed in March 2006, a statement of the case was issued in August 2006, and a substantive appeal was received in October 2006.  The Veteran testified at a Board hearing in February 2011; the transcript is of record.

At the Board hearing, the Veteran provided testimony with regard to a claim for entitlement to special monthly pension (SMP) based on the need for regular aid and attendance per 38 C.F.R. §§ 3.351, 3.352 (2010).  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Such claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from non service-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3(a)(3) (2010).  Payments of VA non service-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.

A July 1998 rating decision established entitlement to nonservice-connected pension benefits, effective March 31, 1998, due to medical evidence which reflected that the Veteran had toxic brain syndrome manifesting in neurocognitive dysfunction, mental confusion, short term memory loss, depression, irritability, insomnia, fatigue and weakness, and peripheral neuropathy.  VA concluded that he was unable to secure and follow a substantially gainful occupation due to this disability.

A November 1998 rating decision established entitlement to special monthly pension by reason of being housebound, effective October 9, 1998.  Medical evidence showed that the Veteran had multiple environmental allergies and chemical sensitivities and as part of his treatment program he must practice strict but reasonable environmental control, such as avoidance of exposure to chemicals (including pesticides), cleaning products, fragrances, and car exhaust.  Due to his sensitivities, he is confined to his home and is restricted from visiting most public places.  

In March 2005, the Veteran submitted a VA Form 21-8416, which contained medical expenses incurred for the period January 1, 2004, to December 31, 2004.  He reported approximately $14,000 in medical expenses.

In June 2005, VA terminated his nonservice-connected pension benefits, effective May 1, 2005.  It was determined that his income was $19,406 and his medical expenses were $2,488, amounting to a countable annual income of $17,583.  The maximum annual rate for a housebound Veteran with one dependent was $15,566, thus his countable annual income exceeded the VA limit, and thus his nonservice-connected pension benefits were terminated.  

Initially, the Board finds that in order to proceed with review of this issue on the merits, it is necessary for the RO to itemize which claimed medical expenses were accepted as medical expenses per § 3.272 for the purposes of exclusion from his reported income. 

In support of his claim for pension benefits, the Veteran submitted a VA Form 21-8416 for the period January 1, 2004 to December 31, 2004, itemizing a voluminous amount of medical expenses for this period.  He attached a voluminous amount of receipts which purportedly support the itemization.  Initially, the Board notes that on the VA Form 21-8416, the Veteran notes the "purpose," "amount paid," and "provider" but with regard to the "date paid" he refers the reader to the receipt.  To allow for proper verification of his claimed itemized medical expenses, the Veteran must provide the "date paid" for each "provider" identified, and provide an appropriate receipt.

The Board acknowledges that Wayne Sinclair, M.D., has submitted June 2006 correspondence indicating that the Veteran must eat organic food because non-organic foods have pesticides on them, which will make the Veteran sick.  Dr. Sinclair asserts that the Veteran must wear organic clothing, use organic/chemical-free bedding and household products; use chemical free products to construct their home.  The Veteran has submitted grocery expenses pertaining to purchased organic food; expenses associated with organic gardening and an organic greenhouse; expenses associated with clothing and household products; and expenses associated with his housing and vehicle use.  While the Veteran has submitted medical evidence reflecting that he must take these special precautions due to his disabilities, the medical evidence does not reflect that the Veteran is on a special diet, but rather that he must eat organic foods in lieu of non-organic foods.  Thus, the Veteran must provide an itemization of his expenses associated with his purchase of organic foods in excess over the cost of non-organic food; the expenses associated with purchasing organic clothing in excess over the cost of non-organic clothing; the expenses associated with purchasing organic/chemical-free household products over the cost of non-organic/chemical household products; and, the expenses associated with purchasing chemical-free housing materials and materials pertaining to his vehicle.  Thus, the Veteran must submit an itemization of his claimed medical expenses of organic-chemical-free products in excess over the cost of non-organic/chemical products.

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the Veteran and request that he complete a VA Form 21-8416 with regard to the following:

a)  An itemization of expenses associated with his purchase of organic foods in excess over the cost of non-organic food; 

b)  An itemization of expenses associated with purchasing organic clothing in excess over the cost of non-organic clothing; 

c)  An itemization of expenses associated with purchasing organic/chemical-free household products over the cost of non-organic/chemical household products; 

d)  An itemization of expenses associated with purchasing chemical-free housing materials and materials pertaining to his vehicle.  

Please inform the Veteran that such itemization must contain information pertaining to the "purpose," "amount paid," "date paid," "name of provider," and "for whom paid," and he must provide appropriate documentation to support the claimed medical expenses.

2.  After completion of the above, the RO should readjudicate whether reported medical expenses for 2004 and 2005 meet the criteria for continuing unreimbursed medical expenses for nonservice-connected pension benefits for the period from May 1, 2005.  The RO must itemize the claimed medical expenses that are accepted as medical expenses per § 3.272 for the purposes of exclusion from his reported income.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


